MEMORANDUM **
Dennis Gerald Claiborne, a California state prisoner, appeals pro se the district court’s order denying Claiborne leave to file a class action complaint without prepayment of the full filing fee. We have jurisdiction pursuant to 28 U.S.C. § 1291, and review the denial of a motion for reconsideration for abuse of discretion. Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th Cir.2000). We affirm.
The district court properly determined that Claiborne, proceeding pro se, could not prosecute the instant action as a class action. See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (holding that a pro se litigant may not appear as an attorney for others). We express no opinion as to whether Claiborne’s claims would be cognizable if brought as an individual action.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.